 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LANA WILLIAMS,                                     Case No. 1:18-cv-01473-AWI-SAB

12                  Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN THIS
13           v.                                         ACTION WITHOUT PREPAYMENT OF
                                                        FEES
14   TACO BELL,
                                                        (ECF No. 3)
15                  Defendant.

16

17          Lana Williams (“Plaintiff”), proceeding pro se, filed this action on October 25, 2018.

18 (ECF No. 1.) Along with her complaint, Plaintiff filed an application to proceed without

19 prepayment of fees in this action pursuant to 28 U.S.C. § 1915. (ECF No. 2.) The Court has
20 reviewed Plaintiff’s application and finds that it demonstrates entitlement to proceed without

21 prepayment of fees. Notwithstanding this order, the Court shall not direct that service be

22 undertaken until the Court screens the complaint in due course and issues its screening order.

23
     IT IS SO ORDERED.
24

25 Dated:     October 29, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
